Citation Nr: 1209046	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether a reduction in the rating for a recurrence of prostate cancer from 100 percent to noncompensable, effective October 1, 2008, was proper.

2.  Entitlement to a rating in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy.

3.  Entitlement to service connection for depression, to include as secondary to service-connected prostate cancer, type II diabetes mellitus, right medial meniscectomy, and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).

In February 2006 the Veteran requested VA compensation benefits for a recurrence of prostate cancer.  A February 2006 rating decision awarded service connection for a recurrence of prostate cancer and awarded a 100 percent disability rating, effective February 2, 2006.  An August 2007 rating decision continued that rating.

An April 2008 rating decision proposed to reduce the evaluation for residuals of prostate cancer status post radical retropubic prostatectomy from 30 percent to 20 percent disabling.  The decision also proposed to reduce the evaluation for a recurrence of prostate cancer from 100 percent disabling to noncompensable.

A July 2008 rating decision implemented the proposed reduction for a recurrence of prostate cancer, but increased the evaluation for prostate cancer status post radical retropubic prostatectomy to 40 percent, effective May 6, 2008, based on findings during a VA urology clinic visit on that date.

In August 2008 the Veteran disagreed with the April 2008 proposal to reduce benefits for status post prostate cancer and described his residual symptoms.  A December 2008 statement of the case characterized the issue as evaluation of recurrence of prostate cancer evaluated as 100 percent disabling, reduced to 0 percent and notified the Veteran that the issue of the evaluation for residuals of prostate cancer would be addressed separately.  The Veteran perfected a timely appeal, but again clarified that he believed that the residual effects of his prostate cancer had not been considered properly.

In April 2009 the Veteran canceled his request for a hearing before RO personnel.

In a June 2009 rating decision the RO denied entitlement to service connection for depression, claimed as secondary to service-connected disabilities.

A July 2009 rating decision increased the evaluation for prostate cancer status post radical retropubic prostatectomy to 60 percent, effective May 6, 2008.  A supplemental statement of the case on the same day characterized the issue as evaluation of prostate cancer status post radical retropubic prostatectomy currently evaluated as 60 percent disabling.

In summary, the Veteran appeared to express some disagreement with the proposal to reduce the 100 percent rating for a recurrence of prostate cancer to noncompensable.  He also disagreed with the proposal to reduce the rating from 30 to 20 percent for residuals of prostate cancer, status post radical retropubic prostatectomy.  Moreover, when the RO increased the rating for residuals of prostate cancer rather than reducing the rating, the Veteran still expressed disagreement with the assigned rating.  Given the above history, the Board has recharacterized the issues as identified on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  A review of the claims file shows that the Veteran has not received VCAA notice that describes the evidence necessary to substantiate a claim for an increased rating.  The AMC/RO should provide corrective VCAA notice to the Veteran that includes this information as well as information about how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the last VA examination concerning the Veteran's service-connected residuals of prostate cancer was conducted in March 2008, approximately 4 years ago.  As the Veteran contends that this disability is more severely disabling than as reflected by the assigned 60 percent rating, a current VA genitourinary examination should be conducted.

The AMC/RO also should obtain any relevant, ongoing treatment records from the Charleston VA medical center dated since October 2008.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in August 2009 the Veteran requested reconsideration of a June 2009 rating decision that denied entitlement to service connection for depression on a direct basis.  This statement is accepted as a timely notice of disagreement (NOD) with the June 2009 rating decision cited on this issue, but a statement of the case (SOC) has not been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2011).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), are fully complied with and satisfied, including notification of what the evidence must show to substantiate his claim for a rating in excess of 60 percent for prostate cancer, status post radical retropubic prostatectomy, and notification about how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for residuals of prostate cancer and depression.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file, including any relevant, ongoing treatment records from the Charleston VA medical center dated since October 2008.

3.  After the above development has been completed to the extent possible, the Veteran should be scheduled for a VA genitourinary examination to evaluate the current nature of his prostate cancer, status post radical retropubic prostatectomy.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should respond completely to the criteria outlined in the VA genitourinary examination worksheet and should render specific findings as to whether there is objective evidence of persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  Similarly, the examiner should describe whether the Veteran's residuals of prostate cancer require regular dialysis, or preclude more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.

5.  The AMC/RO should issue to the Veteran and his representative an SOC addressing the claim regarding entitlement to service connection for depression, to include as secondary to service-connected disabilities, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


